department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p wta-n-110419-00 uilc internal_revenue_service national_office field_service_advice memorandum for appeals officer from deborah a butler assistant chief_counsel field service cc dom fs subject premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year b c d b dollar_figurec dollar_figured issue dollar_figure dollar_figure whether the service should concede that transactions between taxpayer’s operating subsidiaries and taxpayer’s captive insurance subsidiary are insurance for federal_income_tax purposes conclusion we do not object to your recommendation that this issue be conceded wta-n-110419-00 facts the year in issue is year taxpayer is engaged in the business of b and c and operates these activities through approximately b subsidiaries in year taxpayer formed a captive insurance subsidiary d for the purpose of insuring the property and liability risks of taxpayer’s operating subsidiaries although your submission does not indicate the amount of gross premiums that taxpayer’s operating subsidiaries paid to d your submission reflects that d wrote net_premiums in year in the amount of dollar_figurec your submission further indicates that d reinsured with unrelated parties a portion of the risks of taxpayer’s operating subsidiaries d was initially capitalized in the amount of dollar_figured and neither taxpayer nor its operating subsidiaries have provided indemnities or guarantees to reinsurers of d’s obligations furthermore d did not provide any loans to either taxpayer or taxpayer’s affiliates exam has concluded that the transactions between taxpayer’s operating subsidiaries and d are not insurance for federal_income_tax purposes law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk- shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the we assume that the term net_premiums as used in your submission refers to gross premiums less premiums_paid for reinsurance wta-n-110419-00 premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court in addressing a captive insurance transaction has fully accepted the economic family theory set forth in revrul_77_316 nevertheless each court that has addressed whether a parent_corporation can deduct as insurance premiums payments made to its captive insurance subsidiary has concluded that the underlying transaction does not involve sufficient risk shifting to constitute insurance where the captive insures only its parent or the parent’s other subsidiaries e g 640_f2d_1010 9th cir 811_f2d_1297 9th cir in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive in clougherty packing the united_states court_of_appeals for the ninth circuit reasoned that risk had not shifted from the parent because a claims payment by the captive subsidiary reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet the courts in humana and kidde reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because the payment of a claim with respect to a loss incurred by the insured subsidiary did not result in a diminution of the assets reflected on the insured subsidiary’s balance_sheet when the captive insurer paid the claim wta-n-110419-00 was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations recommendation to concede this issue therefore we do not object to your please call if you have any further questions deborah a butler assistant chief_counsel field service joel e helke chief financial institutions products branch by
